38DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 have been cancelled.
Claims 24-43 are pending and under examination. 

Claim Objections
Claim 31 is objected to because of the following informalities:  please spell full name of GPI.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10571473. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent 10571473 uses the essentially same method having each polypeptide strand spatially separated by an optical resolvable distance from each other followed by applying one or more binding pools wherein the one or more binding pools comprise a number of labeled probes for interaction with the polypeptide strands and identifying the binding pool target from the polypeptide strands or from a database.   
Claims 24-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10175248. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent 10175248 uses the essentially same method having each polypeptide strand spatially separated by an optical resolvable distance from each other followed by applying one or more binding pools wherein the one or more binding pools comprise a number of labeled probes for interaction with the polypeptide strands and identifying the binding pool target from the polypeptide strands or from a database.   
Claims 24-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9880175. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent 9880175 provides the essentially same ingredients, i.e. polypeptides having each polypeptide strand spatially separated by an optical resolvable distance from each other and one or more binding pools wherein the one or more binding pools comprise a number of labeled probes for interaction with the polypeptide strands and identifying the binding pool target from the polypeptide strands or from a database.   
Claims 24-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9528984. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent 9528984 uses the essentially same method having each polypeptide strand spatially separated by an optical resolvable distance from each other followed by applying one or more binding pools wherein the one or more binding pools comprise a number of labeled probes for interaction with the polypeptide strands and identifying the binding pool target from the polypeptide strands or from a database.   

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests the present application by immobilizing a plurality of polypeptide strands on a solid substrate that each polypeptide strand is spatially separated by an optically resolvable distance from each other and applying one or more binding pool having one or more probes for identifying binding pool target from the polypeptide. The closest prior art is the reference of Wang (US 20040166106) where Wang immobilized a plurality of polypeptide strands on a solid substrate followed by applying one or more of binding pool having specific antibodies and identifying the target molecule by the binding antibodies.  However Wang fails to teach using the spatially and optically resolvable distance of polypeptide strands from each other for the screening process. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					Conclusion 
8.	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        ,0